Citation Nr: 0729091	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
August 30, 2002 to April 2, 2007.   
 
2.  Entitlement to an initial rating higher than 70 percent 
for PTSD for the period since April 3, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that granted service connection and a 50 percent rating for 
PTSD, effective August 30, 2002.  In July 2006, the veteran 
testified at a Travel Board hearing at the RO.  In October 
2006, the Board remanded this appeal for further development.  

A May 2007 RO decision increased the rating for the veteran's 
service-connected PTSD to 70 percent, effective April 3, 
2007.  However, as that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  For the period from August 30, 2002 to April 2, 2007, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to various 
symptoms.  

2.  For the period since April 3, 2007, the veteran's PTSD is 
manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD for the 
period from August 30, 2002 to April 2, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD for the period since April 3, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2002, the RO provided notice as 
to the evidence necessary to substantiate the claim for 
service connection, including the need to submit current 
evidence.  Following the grant of service connection, in a 
November 2006 letter, the RO provided notice as to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The November 2006 letter also advised the veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in June 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; and hearing 
testimony.  It is noted that in an August 2007 informal 
hearing presentation, the veteran's representative alleged 
that the veteran had not been issued a supplemental statement 
of the case as to evidence used to increase his disability 
rating for PTSD from 50 percent to 70 percent.  However, a 
June 2007 supplemental statement of the case did include such 
evidence.  The June 2007 supplemental statement of the case 
listed the issue as entitlement to an initial rating higher 
than 50 percent and indicated that such was denied.  However, 
in the reasons and bases portion of the supplemental 
statement of the case, the additional evidence was discussed 
and it was specifically noted that a rating of 70 percent was 
assigned from April 3, 2007.  A computer award implementing 
that decision was processed in July 2007.  Thus, the Board 
may proceed to adjudicate the veteran's claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 21 to 30 indicates that behavior 
is considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  A GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.  

In February 2003, the RO granted service connection and a 50 
percent rating for PTSD, effective August 30, 2002 (the 
effective date of service connection).  A May 2007 RO 
decision increased the rating for the veteran's service-
connected PTSD to 70 percent, effective April 3, 2007 (the 
date of a VA examination).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 50 percent for the period from 
August 30, 2002 to April 2, 2007, and a rating in excess of 
70 percent for the period since April 3, 2007.  

I.  From August 30, 2002 to April 2, 2007

VA treatment records dated from September 2002 to January 
2003 show that the veteran was treated for PTSD on multiple 
occasions.  

A November 2002 VA evaluation report noted that the veteran 
reported that he did not see his family and that he did not 
have any friends.  He stated that he had a terrible time with 
people and that he did not talk to people any more.  He 
indicated that he preferred to stay at home, that he avoided 
crowded places, that he had no sexual interest, and that he 
had terrible nightmares and could not sleep.  The veteran 
reported that the sleep would vary at least two hours, but 
that he would experience dreams and night sweats and that it 
would be hard for him to get back to sleep, which had 
worsened over the last ten years.  He reported that he had 
just been fired from his job as a salesperson for twenty 
years in August 2002.  It was noted that there was no history 
of hospitalizations, but that the veteran was currently 
seeking individual counseling.  He stated that he did not 
believe in taking medications.  

The veteran reported that he was married two times.  He 
stated that he was divorced after three years in the first 
marriage and after ten years in the second marriage.  The 
veteran indicated that he had three children and that he had 
a child out of wedlock.  He reported that his mother was 
still alive and that he had one sister, but that he did not 
see his family, including his mother or sister, and that 
there was no communication.  He indicated that after military 
service, he worked as a commercial pilot for five to six 
months and then worked as a steel laborer for three years.  
He related that he then became a purchasing officer for six 
years and a sales person selling steel off and on for 20 
years.  It was noted that he last worked in August 2002.  The 
veteran reported that he had no hobbies at present and that 
he used to go hunting or fishing, but stopped four to five 
years ago.  He stated that he had a girlfriend who moved out 
and that she wants him to be treated and he is still 
communicating to her by phone.  He noted that he had been 
drinking for 30 years.  He stated that he had been trying 
very hard to quit drinking over the last six months, but that 
he could not totally stop, although he had cut down.  

The examiner reported that the veteran was neatly dressed and 
groomed, that he made good eye contact, and that he was 
alert, verbal, and cooperative.  The examiner noted that the 
veteran's affect was blunted, that his mood was dysphoric, 
and that he was oriented to place, person, and time, but not 
to date.  It was noted that the veteran's subtraction and 
calculation ability was adequate and that his proverbs and 
abstract interpretations were adequate.  The examiner stated 
that the veteran's speech was clear and relevant, but that it 
was hesitant at times.  The examiner reported that the 
veteran's judgment was fair, that his memory was fair and 
that there was no active thought disorder.  It was noted that 
the veteran was preoccupied by his emotion problems.  The 
assessment was rule out PTSD; rule out major depression; rule 
out substance-induced mood disorder; and alcohol dependence.  
A GAF score of 50 was assigned.  

A January 2003 VA psychiatric examination report noted that 
the veteran was divorced and unemployed, and that he 
supported himself with the money he received by selling his 
house.  He stated that he was living by himself, but that his 
girlfriend might move in with him.  He indicated that he had 
been feeling depressed for the past twenty years.  He stated 
that, at maximum, he would sleep continuously for two hours 
at a time and that he would have a total of four to six hours 
of sleep.  The veteran reported that he had difficulty with 
both falling and asleep and staying asleep, and that he would 
wake up with voices of his Vietnam experience.  He stated 
that he would get nightmares about three to six times a week 
and that the dreams were about his bad times in Vietnam and 
people he could not help.  He related that things had 
worsened over the past few years and that he was unable to 
enjoy anything.  It was noted that when asked about the 
future, the veteran stated that he did not have any idea 
about his future.  The veteran reported that he avoided war 
movies and that he could not watch helicopters.  He indicated 
that he would become angry and irritable easily, that he was 
jumpy all the time, and that he did not like unexpected 
noises.  It was noted that the veteran denied panic attacks 
and that he admitted to drinking alcohol heavily for fifteen 
to twenty years.  

The veteran reported that he saw a psychiatrist during 
custody of his son while going through his first divorce and 
that he was treated a second time three or four years ago.  
He stated that he saw a counselor and a psychiatrist four 
months ago at the VA and was prescribed Wellbutrin.  It was 
noted that he had never been admitted to a psychiatric 
hospital.  The veteran reported that after discharge, he 
worked as a commercial pilot for a year and that he worked as 
a laborer in a steel warehouse for two years.  He stated that 
he was in sales for one year, that he was in purchasing for 
five or six years, and that he was self-employed selling 
steel for twenty years.  He reported that he last worked in 
August 2002 and that the reason he lost his self-employment 
was that he had trouble talking with people.  The veteran 
indicated that he had been married twice with the first time 
in 1971.  He stated that he had one son from the first 
marriage with limited contact with him.  He stated that he 
was married for the second time for eleven years with one son 
and one daughter and that he had no contact with them.  

The examiner reported that the veteran was in no acute 
distress and that no abnormal body movements were observed.  
The examiner indicated that the veteran was cooperative, that 
his mood was dysphoric, and that his affect was constricted.  
The examiner also stated that the veteran's speech was slow, 
but coherent and relevant, and that there were no signs of 
psychosis.  The examiner indicated that the veteran had no 
suicidal or homicidal ideation and that he was alert and 
oriented times three.  The examiner stated that there was no 
cognitive impairment and that the veteran had fair insight 
and judgment.  The diagnoses were PTSD and alcohol abuse.  A 
GAF score of 60 was assigned.  The examiner commented that 
the veteran did meet the full criteria for PTSD as he was 
exposed to traumatic events and that he had guilt feelings of 
his experiences in Vietnam.  It was also noted that he met 
the criteria for re-experiencing as he was having nightmares 
and flashbacks.  The examiner noted that the veteran also met 
the criteria for avoidance in that he wanted to avoid being 
around people, that he did not want to watch war movies or be 
around helicopters, and that had a foreshortened future.  It 
was reported that the veteran did meet the criteria for 
hypervigilence as he was jumpy and angry and that he had 
sleep problems.  It was also noted that his functioning was 
affected by his war experiences and his PTSD symptoms.  The 
examiner commented that the veteran's GAF score was 60 as he 
had moderate difficulty in social functioning and he was 
having difficulty in dealing with social situations and job 
situations, but that he was able to live independently.  

VA treatment records dated from June 2003 to September 2004 
show that the veteran continued to receive treatment for 
disorders including PTSD on multiple occasions.  A June 2003 
treatment report related a diagnosis of PTSD and a GAF score 
of 47.  July 2003 and October 2003 entries indicated 
assessments of PTSD and GAF scores of 50.  A February 2004 
entry noted an assessment of PTSD, chronic, severe.  An April 
2004 entries noted assessments of PTSD and a GAF score of 55.  

A statement from a VA social worker received in June 2004 
noted that she had been seeing the veteran since October 
2003.  She indicated that she recently began seeing the 
veteran in individual therapy because he had difficulty with 
the group.  The social worker stated that she did not agree 
with the findings in the veteran's statement of the case.  
The social worker indicated that the veteran had struggled 
with rage for years and that he was extremely isolated.  She 
noted that he had a great deal of difficulty relating to 
others and that he avoided them to protect them from his 
rage.  It was noted that the veteran tended to minimize his 
problems and that he was reluctant to talk about his military 
experiences.  It was also reported that the veteran did not 
make connections with the other veterans during the nine 
months of group therapy he attended.  The social worker 
indicated that the veteran was very depressed, that he was 
guarded, and that his affected was restricted.  It was noted 
that the veteran was hypervigilent, that he had intrusive 
thoughts and combat related nightmares, and that he avoided 
all reminders of the trauma which was the reason why he would 
not continue with group therapy.  The social worker indicated 
that the veteran had a great deal of difficulty relating to 
others and that he had a strong detachment from others.  It 
was noted that he also had difficulty with sleeping, that he 
had difficulty managing his anger and rage, and that he had 
difficulty concentrating.  A GAF score of 48 was assigned.  

A November 2004 private report from M. Weatherford, PhD., 
noted that that the veteran reported that he experienced 
recurrent nightmares and hallucinations related to his 
Vietnam experiences as well as persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness not present before the trauma.  It was noted 
that the veteran reported efforts to avoid thoughts, 
feelings, or conversations associated with trauma and that he 
had markedly diminished interested or participation in 
significant activities.  The psychologist also indicated that 
the veteran had feelings of detachment and estrangement from 
others, that he had a restricted range of affect, and that he 
undertook efforts to avoid activities, places, or people that 
aroused recollections of trauma.  The psychologist noted that 
the veteran had a sense of a foreshortened future.  It was 
reported that the veteran reported symptoms of increased 
arousal not present before trauma as indicated by 
irritability and outbursts of anger; difficulty falling 
asleep and early morning awakening; difficulty concentrating; 
hypervigilence; and exaggerated startle response.  The 
veteran stated that he had been experiencing such symptoms to 
one degree or another since 1970 and that they had been 
getting worse.  It was noted that the disturbances caused 
clinically significant distress and impairment in social and 
occupational functioning.  The veteran reported that both of 
his divorces were acrimonious and that he had no contact with 
his children.  He stated that he had a great deal of 
difficulty relating to others and that he had no close 
friends.  The veteran indicated that his last job was selling 
steel on the telephone until he left his job, girlfriend, and 
house and moved to Florida where he also had a house.  He 
stated that he drank heavily for the past thirty years, but 
that he cut down over the last six months.  

The psychologist reported that the veteran reported 
anhedonia, feelings of hopelessness/helplessness, and a 
diminished ability to concentrate.  It was noted that the 
veteran's difficulty concentrating necessitated his hiring of 
a person to help him write checks and to pay his bills.  The 
psychologist also indicated that the veteran stated that his 
anger had interfered with his interpersonal relationships and 
his employment since his discharge from the Army.  It was 
noted that he denied suicidal or homicidal ideations and that 
he was oriented times three.  The diagnoses were PTSD, 
chronic; major depressive disorder; and alcohol abuse.  A GAF 
score of 45 was assigned.  

VA treatment records dated from November 2004 to July 2006 
refer to continuing treatment for disorders including PTSD.  
An August 2005 VA treatment entry indicated a diagnosis of 
PTSD, chronic, severe.  A GAF score of 47 was assigned.  A 
June 2006 entry related an assessment of PTSD, chronic, 
severe.  

A July 2006 statement from a VA social worker reported that 
the veteran was alert and oriented times four.  It was noted 
that the veteran was a very intense individual and that he 
rarely smiled.  The social worker indicated that the veteran 
stated that he had been told by family members that he scared 
them.  The social worker noted that the veteran lived alone 
and that he rarely interacted with others.  It was reported 
that he had learned that solitude worked for him and that he 
was aware that he kept others away from him by his anger.  
The social worker stated that the veteran had difficulty 
sleeping and combat related nightmares, that he had intrusive 
thoughts of the war, that he was hypervigilent, and that he 
avoided reminders of the war.  The veteran reported that he 
felt estranged from others and unable to relate, even with 
his children.  He stated that when he interacted with others, 
he enjoyed those who lived on the edge.  The social worker 
stated that it was her opinion that the veteran suffered from 
chronic, severe, PTSD.  

The medical evidence for the period from August 30, 2002 to 
April 2, 2007, showed that the veteran has not worked since 
August 2002.  He reported that he had no friends and little 
or no contact with his family members, including his 
children.  He indicated at a January 2003 VA psychiatric 
examination that he had a girlfriend.  A November 2002 VA 
evaluation report related a GAF score of 50, suggesting 
serious social and industrial impairment (such as no friends 
or unable to hold a job).  The January 2003 VA psychiatric 
examination report indicated diagnoses of PTSD and alcohol 
abuse.  The GAF score was 60, suggesting moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner commented 
that the veteran had moderate difficulty in social 
functioning and that he was having difficulty in dealing with 
social situations and job situations.  

Subsequent treatment records such as a June 2003 VA treatment 
entry related a GAF score of 47, suggesting serious symptoms.  
An April 2004 entry noted a GAF score of 55, suggesting 
moderate symptoms.  A June 2004 statement from a VA social 
worker indicated a GAF score of 48 and a November 2004 
statement from a private psychologist noted a GAF score of 
45, both suggesting serious symptoms.  The Board further 
observes that there are multiple VA treatment entries 
indicating diagnoses of severe PTSD.  Also, a July 2006 
statement from a VA social worker noted that it was her 
opinion that the veteran suffered from chronic, severe, PTSD.  

Upon viewing all the evidence for the period from August 30, 
2002 to April 2, 2007, the Board finds that the veteran's 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms, supporting a higher rating of 70 percent for that 
period.  See 38 C.F.R. § 4.7.  The Board observes that many 
of the private and VA treatment reports of record during that 
period refer to severe PTSD and include GAF scores often 
suggesting serious symptoms.  

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD is of a severity to produce 
total occupational and social impairment as required for a 
100 percent rating for the period from August 30, 2002 to 
April 2, 2007.  The evidence does not show symptoms such as 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name, that are 
indicative of a 100 percent rating.  Moreover, GAF scores 
ranging from 45 to 60 during this time frame do not suggest 
symptomatology supportive of a 100 percent evaluation.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated for the period from August 30, 2002 to April 3, 
2007, as the Board finds the veteran's PTSD has continuously 
been 70 percent disabling for that period.  

Thus, a higher rating to 70 percent, and no more, is 
warranted for PTSD for the period from August 30, 2002 to 
April 2, 2007.  The Board has considered the benefit-of-the-
doubt rule in making the current decision.  38 U.S.CA. 
§ 5107(b).  


II.  Since April 3, 2007

The most recent April 3, 2007 VA psychiatric examination 
report noted that the veteran had not been hospitalized for a 
mental disorder.  The veteran reported that he had suffered 
from symptoms during the past year, and that he was 
undergoing current treatment.  He stated that he did not like 
to take medications.  It was noted that the veteran was 
receiving individual psychotherapy and that the effectiveness 
of that therapy was fair.  The veteran reported that he felt 
his therapist tried really hard.  He indicated that he did 
not care about anything and that if he became perturbed, he 
would stop everything.  It was noted that he had symptoms of 
procrastination, hopelessness, withdrawal, agitation, a 
dysphoric mood, and decreased concentration that occurred 
daily and had lasted since the previous examination.  The 
veteran stated that he was in a motorcycle accident several 
years ago and injured his shoulder and hurt his head.  He 
noted that a legal claim was filed.  

The veteran reported that he lived alone and that he was 
divorced.  He indicated that he had some contact with his son 
and daughter since the last examination.  The veteran related 
that he primarily avoided social contact.  He stated that he 
would ride his motorcycle and walk on the beach.  He noted 
that he had been involved in one physical fight since the 
last examination.  The veteran reported that his alcohol use 
had no problematic effect.  It was noted that the veteran was 
unemployed and not retired and that he had been unemployed 
for five to ten years.  The veteran reported that he could 
not put up with contact with clients and that he was 
alienating customers.  He contended that his unemployment was 
due to his mental disorder.  

The examiner reported that the veteran was clean and casually 
dressed.  The examiner indicated that the veteran's 
psychomotor activity was tense and that his speech was 
impoverished with a slight stutter.  The examiner stated that 
the veteran was irritable, that his affect was appropriate 
and that his mood was dysphoric.  It was noted that the 
veteran was able to do serial 7's and that he was able to 
spell a word forward and backward.  The examiner reported 
that the veteran was oriented to person, place, and time.  
The examiner described the veteran's thought process as 
evasive and noted that he was goal directed, but hesitant to 
offer information.  It was noted that the veteran had no 
delusions or hallucinations.  The examiner indicated, as to 
judgment, that the veteran understood the outcome of his 
behavior, and as to insight, that he understood that he had a 
problem.  The examiner related that the veteran had sleep 
impairment and that he could only sleep three to four hours 
with the television volume up.  The examiner indicated that 
the veteran did not have inappropriate behavior, that he 
interpreted proverbs appropriately, and that he did not have 
obsessive/ritualistic behavior.  It was reported that the 
veteran did not have panic attacks and that his impulse 
control was fair.  The examiner indicated that the veteran 
was able to maintain minimum hygiene, that there were no 
problems with activities of daily living, and that he refused 
to state if he had suicidal or homicidal thoughts or if he 
ever had such in his history.  The examiner stated that the 
veteran's remote memory was normal and that his recent memory 
was mildly impaired.  The examiner indicated that the veteran 
had symptoms of persistent re-experiencing of the traumatic 
event; persistent avoidance of stimuli associated with the 
trauma and numbness of general responsiveness; and persistent 
symptoms of increased arousal as indicated in DSM-IV.  The 
examiner described the symptoms as chronic.  It was noted 
that the symptoms occurred several times per week or upon cue 
or according to the situation.  The examiner stated that the 
avoidance was chronic and daily, and that the duration was 
since the last examination and was of moderate severity.  

The diagnoses were PTSD, chronic; dysthymic disorder; and 
alcohol abuse (by history).  A GAF score of 50 was assigned 
for PTSD only.  The examiner noted that the veteran reported 
relationship difficulty in all areas including performance in 
employment, family role functioning, and social/interpersonal 
relationships.  The examiner indicated that such may be 
linked to PTSD, but also due to a mood disorder and 
personality style.  The examiner stated that the veteran's 
dysthymia contributed to his rigidity and pessimism.  It was 
also noted that the veteran reported a head injury and that 
it was unclear whether his concentration problems were 
related to that injury or not.  The examiner stated that the 
veteran's prognosis was guarded in that he was not taking any 
medication which might help him 
with frustration tolerance.  The examiner commented that 
there was not total occupational and social impairment due to 
the veteran's PTSD signs and symptoms.  The examiner remarked 
that there was reduced reliability and productivity due to 
PTSD symptoms.  The examiner indicated that the veteran's 
irritability might interfere with his productivity and that 
his concentration problems might interfere with his 
reliability.  It was noted that the veteran was not socially 
receptive.  

The medical evidence since April 3, 2007, shows that the 
veteran is unemployed.  He is divorced, lives alone, and has 
had some contact with his son and daughter since the last 
examination.  He indicates that he primarily avoids social 
contact.  The April 3, 2007 VA psychiatric examination report 
related a GAF score of 50 for PTSD, suggesting serious 
symptoms.  The examiner specifically commented that there was 
no total occupational and social impairment due to the 
veteran's PTSD signs and symptoms.  While the veteran 
disputes this statement, the Board assigns more weight to the 
opinion of the medical professional than to the veteran's lay 
contentions on this point.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (lay assertions of medical status do not 
constitute competent medical evidence).

The evidence as a whole demonstrates that the veteran's PTSD 
is no more than 70 percent disabling for the period since 
April 3, 2007.  The Board cannot conclude based on the 
psychiatric symptomatology that his PTSD is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The veteran has not been shown to 
have such symptoms as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
that are indicative of a 100 percent rating.  Again, the GAF 
score assigned, while indicating serious symptoms, does not 
indicate symptomatology reflective of a 100 percent rating. 

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated in the 
present case, as the Board finds the veteran's PTSD has been 
no more than 70 percent disabling since April 3, 2007.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 70 percent for PTSD since April 3, 
2007, the benefit-of-the-doubt rule does not apply, and this 
part of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

As a final matter, the Board finds no evidence that the 
veteran's PTSD presented an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations, 


to include significant impairment caused by psychiatric 
symptoms.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  In fact, the rating 
criteria for mental disorders explicitly include occupational 
impairment.  There is no evidence of an exceptional 
disability picture in this case, which would render 
impractical the application of the regular schedular 
standards.  The veteran's PTSD has not required frequent 
inpatient hospitalization or by itself markedly interfered 
with employment.  In this regard, the GAF scores assigned 
reflect at worst serious impairment, which is adequately 
addressed by the 70 percent evaluation assigned.  Thus, 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

A higher rating of 70 percent is granted for PTSD for the 
period from August 30, 2002 to April 2, 2007, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  

A higher rating for PTSD for the period since April 3, 2007, 
is denied.  



____________________________________________
K. A. BANIFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


